108Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “A fan engagement structure for the fan to quickly,” this limitation should be recited as “A fan engagement structure for a fan to quickly.” Claim 1 later recites the limitation “being mated with a fan,” this limitation should be recited as “being mated with the fan.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the first end has a mesh body.” Claim 1 previously recites the limitation “the first end being mated with a fan.” It is noted that 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 – 8 /are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0351280, (“Gonzalez”).
Regarding Claim 1: Gonzalez discloses a fan engagement structure (200) for the fan (100) to quickly and securely plug into or extract out of another structure (501, 503, 1000) (As shown in at least Figures 5 – 13; The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as , the fan engagement structure comprising a frame main body (200 generally as shown in at least Figure 2), the frame main body having a first end (As shown in Figure A) and a second end (As shown in Figure A), the frame main body having an internal hollow passage (221), the first end being mated with a fan (As shown in at least Figures 3 and 4), the frame main body having a first side (As shown in Figure A) and a second side (As shown in Figure A), an engagement elastic plate (202) ([0042], “the cantilevered arm 202 angularly deflects 203 to a release position”) extending from the first side (As shown in at least Figure A), a surface of the engagement elastic plate having a latch section (205) ([0042]), the second side having a finger latch section (At least 219 and 220), whereby the fan can be quickly and securely plugged into or extracted out of the other structure (The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as demonstrated in at least Figure 5 – 13 and as discussed in at least [0052] – [0060]).  


    PNG
    media_image1.png
    718
    1107
    media_image1.png
    Greyscale

Figure A: Features of Gonzalez

Regarding Claim 2: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein only one end of the engagement elastic plate is connected with the first side of the frame main body (As shown in at least Figure A; The first side of the fan engagement structure extends from the frame main body while the end terminus of the second end, which protrudes from the first end, is not connected to the frame main body. The term “connection” is provided with its broadest reasonable interpretation such that the instant connection is interpreted as the mechanical connection at the point where the engagement elastic plate extends from the frame main body (shown turning 90°) and not only through a connection comprising an internal structural connection between elements of the engagement elastic , a left side and a right sides of the engagement elastic plate respectively having a first gap and a second gap (As shown in Figure A; A first and second gap is also shown in at least Figure 2 wherein the minor cantilever arm 218 and the unlabeled minor cantilever arm shown gapped, or opposed from, the cantilevered beam 212 portion of the engagement elastic piece 202 are shown as forming first and second gaps between the lever beam 213 extending to form the engagement elastic piece and the lever beam forming the minor cantilever arm 218 and the unlabeled cantilever arm as described).  
Regarding Claim 5: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein each of four corners of the frame main body is formed with a through hole ([0045], “In the illustrative embodiment of FIG. 2, four bosses 208,209,210 (with a fourth boss hidden by cantilevered beam 212) are provided to insert into and engage the apertures (107,108,109,110) of the fan assembly (100)”).
Regarding Claim 6: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein the first end of the frame main body is mated with a wind outlet side of the fan ([0035], “The fan assembly 100 of FIG. 1 includes a fan 101, a housing 102, and a motor (not shown) disposed within the housing to turn the fan.  The fan 101 turns in response to the motor and draws air 114 through a central cavity 115 of the housing 102.;” As shown in at least Figures 1 and 4).  
Regarding Claim 7: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses further comprising a connection port end (104) mated with one end of the fan opposite to the frame main body (As shown 
Regarding Claim 8: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein the latch section is raised from the surface of the engagement elastic plate (As shown in at least Figure 2; The thickness of the latch section 205 is shown as being thicker than the first 211 and second side 211 of the engagement elastic plate, this change in thickness moves the surface of the latch section out of plane with the surfaces of the first and second sides, this change in plane is broadly interpreted as indicating that the latch section is raised from the surface of the engagement elastic plate).
Regarding Claim 1: Gonzalez discloses a fan engagement structure (200) for the fan (100) to quickly and securely plug into or extract out of another structure (501, 503, 1000) (As shown in at least Figures 5 – 13; The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as demonstrated in at least Figure 5 – 13 and as discussed in at least [0052] – [0060]), the fan engagement structure comprising a frame main body (200 generally as shown in at least Figure 2), the frame main body having a first end (As shown in Figure B) and a second end (As shown in Figure B), the frame main body having an internal hollow passage (221), the first end being mated with a fan (As shown in at least Figures 3 and 4), the frame main body having a first side (As shown in Figure B) and a second side (As shown in Figure B), an engagement elastic plate (219, 220) ([0047], “[0047] In one or more embodiments, the latching mechanism 200 includes one or more minor cantilever arms 218,219,220.  Where, for example, the sidewalls (105) of the fan assembly (100) include surface features such as recesses (111,112), detents, niches, protrusions, or other features, the one or more minor cantilever arms 218,219,220 can engage those surface features to assist in latching the fan assembly (100) to the latching mechanism 200.”) extending from the first side (As shown in at least Figure B), a surface of the engagement elastic plate having a latch section (The inward, towards the internal hollow passage, extending notch feature of each cantilever arms which engage with the corresponding recesses of the fan as described in at least [0047]), the second side having a finger latch section (202) ([0042], “the cantilevered arm 202 angularly deflects 203 to a release position;” [0051], “In one embodiment, the finger lever 206 is configured to extend from the termination beam 205 at an obtuse angle 304”), whereby the fan can be quickly and securely plugged into or extracted out of the other structure (The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as demonstrated in at least Figure 5 – 13 and as discussed in at least [0052] – [0060]).   


    PNG
    media_image2.png
    770
    1422
    media_image2.png
    Greyscale

Figure B: Features of Gonzalez

Regarding Claim 2: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein only one end of the engagement elastic plate (219, 220) is connected with the first side of the frame main body (As shown in at least Figures 2 and B; The engagement elastic plate is connected to the fan engagement structure only at one end of the engagement elastic plate as shown where the fan engagement structure is formed to a 90° angle, the opposing end of the engagement elastic plate is unrestrained by the fan engagement structure and left open to engage with the fan housing as described in at least [0047]), a left side and a right sides of the engagement elastic plate respectively having a first gap and a second gap (As shown in at least Figure 2; Each engagement elastic plate is shown having a gap to the top and bottom where the engagement elastic plate is 
Regarding Claim 4: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein the finger latch section (202) extends from an edge of the second side (As shown in at least Figure B; The latch section extends from the perimeter edge of the second side of the frame main body) and has a perpendicularly extending section (As shown in at least Figure B; The first portion of the finger latch section is shown extending at approximately 90° from the base plate portion of the frame main body, generally shown as 201, such that it is broadly interpreted as extending in a perpendicular manner) and a U-shaped extending section (As shown in at least Figure B; At least elements 211, 205, 206, and 212 form a U-shape section which is connected to the perpendicularly extending section), the perpendicularly extending section and the U-shaped extending section being connected with each other (As shown in at least Figure B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0351280, (“Gonzalez”), in view of US 2021/0062828, (“Hong”).
Regarding Claim 3: Gonzalez discloses the fan engagement structure as claimed in claim 1; however, Gonzalez fails to explicitly disclose or teach wherein the first end has a mesh body.
Hong teaches a fan engagement structure (400) similar in application to that of Gonzalez such that the structure is used as a physical interface between a fan and mounting components which are utilized in the installation and/or removal of the fan from another structure. Hong further teaches the placement of a mesh body (120) between the fan engagement structure 400 and the fan 200.
It would have been obvious to one of ordinary skill in the art to have included a mesh body between the fan engagement structure and fan of Gonzalez, as taught by Hong, with the predicted results that such a structure will act as a fan grill, providing protection to the fan, in a manner well known in the art.
Once combined with Hong, Gonzalez in view of Hong teaches wherein the first end has a mesh body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0216412 – Fan structure and mounting apparatus
US 2008/0107479 – Fan structure and mounting apparatus with a finger latch section
US 2006/0154593 – Fan mounting structure with finger latch 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/
Examiner, Art Unit 3746                                                                                                                                                                                             /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746